Citation Nr: 1711777	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-22 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to increased ratings for service-connected patellofemoral syndrome of the left knee with degenerative joint disease (DJD), currently assigned "staged" ratings of 10 percent prior to July 15, 2006 and 20 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee disability based on instability.

3.  Entitlement to a rating in excess of 20 percent for service-connected patellofemoral syndrome of the right knee with DJD. 

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability based on instability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to April 1978 and April 1987 to June 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Anchorage, Alaska Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for service-connected left and right knee patellofemoral syndrome with DJD, each rated 0 percent from July 1, 2008.  In July 2012, a Travel Board hearing was held before a Veterans Law Judge (VLJ) that is no longer with the Board; a transcript of the hearing is associated with the record.  This case was remanded in June 2015 by that same VLJ; it is now before the undersigned.

During the pendency of this appeal, an October 2011 rating decision increased the ratings for the service-connected left and right knee disabilities to 10 percent each from June 9, 2011.  Then, a May 2014 decision assigned initial 10 percent ratings for each disability from July 1, 2008.  Thereafter, July 2016 rating decisions assigned a 20 percent rating for right knee disability from July 1, 2008, a 20 percent rating for left knee disability from July 15, 2016, and two separate 10 percent ratings for right and left knee instability, both effective July 1, 2008.  As such, the Board has recharacterized the issues on appeal to consider all pertinent knee ratings extending from this appeal.

In February 2017, a letter was sent to the Veteran informing him that the VLJ presiding over that hearing was no longer with the Board and affording him the opportunity to schedule a new hearing before a sitting VLJ.  The letter informed him that failure to respond within 30 days would result in the Board proceeding on the assumption that he does not want a new hearing.  No response has been received, and the Board will proceed accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded these matters to obtain a contemporaneous VA examination.  Specifically, the remand orders directed the examiner to note the results of range of motion testing, with notation of any functional loss due to subjective factors such as pain, weakness, incoordination, or fatigability.  The examiner was also directed to note, in degrees, the effect this had on range of motion, to the extent possible, with an explanation as to why any such determination could not be made.  On July 2016 VA examination pursuant to that remand, the examiner noted painful motion on flexion and extension that caused functional loss, but there was no indication as to where this pain began or the extent, in degrees, of its impact.  The examiner did not indicate that it was impossible to provide such information, or provide an explanation of why it was not offered.  Therefore, the Board finds that the July 2016 examination report does not comply with the prior remand instructions, and a new examination is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the Board notes that the evidence shows the Veteran has a history of knee meniscectomy with residual symptoms such as pain, "locking," or effusion.  However, such symptoms, and particularly pain, have also been associated with range of motion (or limitation thereof) in both knees.  As the Board is prohibited from assigning separate ratings for overlapping symptoms or pathology, this raises a potential medical question as to whether such symptoms can be distinguished from one another or not.  In particular, the Board is mindful of the fact that the Veteran has been rated for his knee disabilities under 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), and 5261 (limitation of motion), all of which could encompass pain, locking, or effusion.  Consequently, any examination conducted on remand should include opinions resolving whether the source of such symptoms or pathology may be clearly delineated, or whether they are overlapping. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified and authorized private treatment the Veteran has received for his service-connected left or right knee disabilities. 

2. Then, arrange for an orthopedic examination of the Veteran to determine the current severity of the Veteran's left and right knee disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must report the results of range of motion studies and indicate the presence of absence of all symptoms or pathology reflected in the relevant diagnostic codes (5256-5263).

Range of motion studies must include active and passive motion.  The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. 

If there is pain noted, the examiner must note whether such pain exists with weight-bearing and nonweight-bearing as well as the point, in degrees, at which such pain begins and/or ends.  If it not possible to do so, the examiner must explain why.  

Finally, the examiner must indicate whether the Veteran has dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or symptomatic removal of the semilunar cartilage in either knee.  If such pathology is found, the examiner must also consider and discuss whether it is possible to distinguish the symptoms associated with semilunar cartilage dislocation, semilunar cartilage removal, or limitation of motion from one another, or whether such symptoms are felt to be overlapping.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




